Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination (RCE) and amendment filed on 1/10/22.  As directed by the amendment, claims 11-12, 14, 25, 34-35, and 39 have been amended, claims 1-10, 24, 27, and 28-33 have been canceled, and claims 41-49 have been added. Thus, claims 11-23, 25-26, and 34-49 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/22 has been entered.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose “each conduit is configured to extend along a respective side of the patient’s head when the assembly is worn, each conduit including a first conduit section having a width that gradually decreases along a length of the conduit in a direction towards the bottom portion” (claim 11, ln. 16-18; claim 34, ln. 19-21).

	While Noble discloses an assembly for delivering a supply of pressurized gas to a patient, the assembly, comprising an interface configured to engage the patient’s face, headgear to support the interface in a desired position, the headgear comprising a pair of flexible conduits and a central portion, Noble does not disclose wherein “each conduit is configured to extend along a respective side of the patient’s head when the assembly is worn, each conduit including a first conduit section having a width that gradually decreases along a length of the conduit in a direction towards the bottom portion” in combination with the remaining claim limitations.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785